Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 13, 2008                                                                                       Clifford W. Taylor,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Elizabeth A. Weaver
                                                                                                               Marilyn Kelly
  131489(76)                                                                                              Maura D. Corrigan
                                                                                                        Robert P. Young, Jr.
                                                                                                        Stephen J. Markman,
                                                                                                                       Justices
  SUZANNE VERBRUGGHE, as

  Personal Representative of the

  Estate of George Verbrugghe, 

  Deceased, 

               Plaintiff-Appellant, 

                                                                     SC: 131489     

  v                                                                  COA: 263686      

                                                                     Macomb CC: 04-004423-NH
  SELECT SPECIALTY HOSPITAL –
  MACOMB COUNTY, INC.,
  ARSENIO V. DeLEON, M.D.,
  and MARIUS LAURINAITIS, M.D.
            Defendants-Appellees,                     

  and 

  JAVED ZIA, M.D., 

             Defendant.

  _________________________________

         On order of the Chief Justice, a stipulation signed by counsel for the parties
  agreeing to the dismissal of the application as to defendant-appellee Arsenio V. DeLeon,
  M.D. only is considered and the application for leave to appeal is DISMISSED with
  prejudice and without costs as to defendant-appellee DeLeon only.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 13, 2008                   _________________________________________
                                                                                Clerk